Dismissed and Memorandum Opinion filed March 17, 2005








Dismissed and Memorandum Opinion filed March 17, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01153-CV
____________
 
DAVID FOSTER and CHRISTEENE FOSTER, Individually and
as Next Friend of CHRISTOFER FOSTER, a Minor, Appellants
 
V.
 
TRACY N. LAWRENCE, JELLIFF FAMILY TRUST, and 
TNL & ELL, LTD., Appellees
 

 
On
Appeal from the 280th District Court
Harris
County, Texas
Trial
Court Cause No. 03-55425
 

 
M E M O R A N D U M  O
P I N I O N
Notice of appeal was prematurely filed after an interlocutory
partial summary judgment was signed on November 4, 2004.  See Tex.
R. App. P. 27.1.  An order of
severance was to be entered on December 17, 2004.  No order of severance has been filed with
this court.  The clerk=s record was filed December 21,
2004.  Appellants= brief was therefore due on January
20, 2005.  See Tex. R. App. P. 38.6.  No brief or motion for extension of time has
been filed. 




On February 10, 2005, this court issued an order stating that
unless (1) appellants filed a supplemental clerk=s record containing an order of
severance or other order making the November 4, 2004 interlocutory order final
and appealable, and (2) appellants filed their brief, together with a motion
reasonably explaining why the brief was late, on or before March 4, 2005, the
court would dismiss the appeal.  See
Tex. R. App. P. 42.3(a),
(b).  Appellants filed no brief, motion,
supplemental clerk=s record, or other response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 17, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.